DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant amendment filed 03/04/22 has been acknowledged.
Applicant cancelled Claims 15-20 earlier not chosen for examination, amended Claim 9 to overcome its rejection under 35 U.S.C. 112(b) and persuasively argued that Claim 12 shall not be subjected to a rejection under 35 U.S.C. 112(b).

Status of Claims
Claims 1-14 are examined on merits herein.

Allowable Subject Matter
Claims 1-14 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 1 as: “a plurality of dielectric pillar structures vertically extending through the second-tier alternating stack and contacting a top surface of the first dielectric moat structure”, in combination with other limitations of the claim.
Re Claims 2-14: Claims 2-14 are allowed due to dependency on Claim 1.
Such prior art of record as Toyama et al. (US 2017/0179026) teaches almost all limitations of Claim 1, except for the limitation cited above – in the Toyama’ structure (of Fig. 69, for example), a second dielectric moat (not dielectric pillars) extending through the second-tier alternating stack is disposed on the first dielectric moat. 
Other prior art of record, including Furihata et al. (US 2017/0179154) and Sugiura et al. (US 10,665,607), do not compensate for the above deficiency.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/11/22